DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2020, 12/09/2020, 08/20/2021, and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  
Claim 1 line 7: “the second area” should be changed to read “a second area”.
Claim 8: “comprisingselecting” should be changed to read “comprising selecting”.
Claim 9 line 2: “per-set” should be changed to read “pre-set”.
Claim 14: the period “.” after “sequentially” should be changed to a comma “,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0317725 A1), hereinafter Lee, in view of Kim et al. (US 2013/0118528 A1), hereinafter Kim. 
a.	Regarding claim 1, Lee teaches:
	A method for controlling a plurality of robot cleaners (Figs. 12A and 12B, [0237], “For example, cleaning robots 1c, 1d, and 1e that perform cleaning by the joint cleaning method may be cleaning robots having the same supporting specifications and form as illustrated in FIG. 12A or cleaning robots having different supporting specifications and forms as illustrated in FIG. 12B”), the method comprising:
	starting cleaning of a first area by a first robot cleaner ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot”); and 
	starting cleaning of the first area by a second robot cleaner after the first robot cleaner has performed cleaning of the first area more than a predetermined standard ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”),
	wherein the first robot cleaner and the second robot cleaner perform cleaning of the first area, respectively ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 
	Lee does not explicitly teach wherein the first area and the second area are included in a plurality of areas which are divided from a cleaning or traveling area for cleaning, wherein the first robot cleaner and the second robot cleaner perform cleaning of the first area and the second area sequentially. 
However, in the same field of endeavor, Kim teaches wherein the first area and the second area are included in a plurality of areas which are divided from a cleaning or traveling area for cleaning, wherein the robot cleaners perform cleaning of the first area and the second area sequentially ([0033], [0064], “The repetition mode may be a mode to define a plurality of cleaning regions within the entire cleaning region based on the position of the robot cleaner 1 and to sequentially perform cleaning in the defined cleaning regions…After defining a plurality of cleaning regions based on the present position of the robot cleaner 1 , the robot cleaner 1 may clean the respective cleaning regions while moving to the respective cleaning regions along a predetermined travel path. At this time, the travel path may be, for example, a zigzag travel path, which may be pre-stored in the robot cleaner 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to perform cleaning of a plurality of areas sequentially, as taught by Kim. Such modification allows a complete coverage of all areas needed to be cleaned. 

	b.	Regarding claim 2, Lee further teaches starting cleaning of the first area by the second robot cleaner after the first robot cleaner has completed cleaning of the first area ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 

	c.	Regarding claim 3, the teachings of Lee and Kim have been discussed above with respect to claim 1 regarding the limitation “second area”. Lee further teaches starting cleaning of the second area by the second robot cleaner after the first robot cleaner has completed cleaning the second area more than a predetermined standard ([0251]-[0253], Specifically para. [0253] discloses “when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 

	d.	Regarding claim 4, Lee does not explicitly teach starting cleaning of the second area by the second robot cleaner after the second robot cleaner has completed cleaning of the first area. 
	However, Kim teaches starting cleaning of the second area by the robot cleaner after the robot cleaner has completed cleaning of the first area ([0033], [0064], “The repetition mode may be a mode to define a plurality of cleaning regions within the entire cleaning region based on the position of the robot cleaner 1 and to sequentially perform cleaning in the defined cleaning regions…After defining a plurality of cleaning regions based on the present position of the robot cleaner 1 , the robot cleaner 1 may clean the respective cleaning regions while moving to the respective cleaning regions along a predetermined travel path. At this time, the travel path may be, for example, a zigzag travel path, which may be pre-stored in the robot cleaner 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to perform cleaning of a plurality of areas sequentially, as taught by Kim. Such modification allows a complete coverage of all areas needed to be cleaned. 

	e.	Regarding claim 5, Lee further teaches starting cleaning of the second area by the second robot cleaner after the first robot cleaner has completed cleaning of the second area ([0251]-[0253], Specifically para. [0253] discloses “when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 

	f.	Regarding claim 6, Lee further teaches wherein the first robot cleaner performs sucking of foreign substances ([0252], “a first robot may support only the dry cleaning mode”), and the second robot cleaner performs wet mopping ([0252], “a second robot may support only the wet cleaning mode”). 

	g.	Regarding claim 8, Lee further teaches selecting one from the first and second robot cleaners as a master robot cleaner before the first robot cleaner or the second robot cleaner starts cleaning, the master robot cleaner controlling cleaning operations of the other robot cleaner ([0245]-[0248], [0282]). 

	h.	Regarding claim 9, Lee further teaches selecting a first mode from a plurality of collaborative cleaning modes which is pre-set to perform cleaning of the areas by the first and second robot cleaners respectively before the first robot cleaner or the second robot cleaner starts cleaning (see at least para. [0228], [0250], “the determiner 54 may determine a cleaning method, a cleaning mode, and the like on the basis of a user's control command received through the above-described display 42, input unit 43, user terminal, remote controller, or the like.”; [0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 
	Lee does not explicitly teach to perform the first area and the second area by the robot cleaners sequentially. 
	However, Kim teaches to perform the first area and the second area by the robot cleaners sequentially ([0033], [0064], “The repetition mode may be a mode to define a plurality of cleaning regions within the entire cleaning region based on the position of the robot cleaner 1 and to sequentially perform cleaning in the defined cleaning regions…After defining a plurality of cleaning regions based on the present position of the robot cleaner 1 , the robot cleaner 1 may clean the respective cleaning regions while moving to the respective cleaning regions along a predetermined travel path. At this time, the travel path may be, for example, a zigzag travel path, which may be pre-stored in the robot cleaner 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to perform cleaning of a plurality of areas sequentially, as taught by Kim. Such modification allows a complete coverage of all areas needed to be cleaned. 

	i.	Regarding claim 10, Lee further teaches wherein the plurality of collaborative cleaning modes include a second mode in which areas to be cleaned by the first and second cleaning robots are allocated respectively and the first and second cleaning robots are pre-set to perform cleaning of each allocated area ([0254], “The determiner 54 may determine a cleaning method such that a cleaning region is divided into sections each of which the respective cleaning robots are in charge of, and the cleaning robots respectively clean the divided sections by the dry cleaning mode, the wet cleaning mode, and the sterilizing cleaning mode.”).

	k.	Regarding claim 11, Lee further teaches wherein the first robot cleaner and the second robot cleaner share a map including the cleaning or traveling area for cleaning ([0242], [0243], “The cleaning robot 1c according to the disclosed embodiment may share the map information stored in each of the cleaning robots between the cleaning robots performing joint cleaning through the communication unit 52 to perform joint cleaning using the latest map, and update the map information.”). 

	l.	Regarding claim 12, Lee teaches:
A method for controlling a plurality of robot cleaners (Figs. 12A and 12B, [0237], “For example, cleaning robots 1c, 1d, and 1e that perform cleaning by the joint cleaning method may be cleaning robots having the same supporting specifications and form as illustrated in FIG. 12A or cleaning robots having different supporting specifications and forms as illustrated in FIG. 12B”), the method comprising:
	starting cleaning of a first area by a first robot cleaner ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot”); and 
	starting cleaning of the first area by a second robot cleaner after the first robot cleaner has completed cleaning of the first area ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”),
	wherein the first robot cleaner and the second robot cleaner perform cleaning of the first area, respectively ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 
	Lee does not explicitly teach wherein the first robot cleaner and the second robot cleaner perform cleaning of the first area and the second area sequentially, wherein the first area and the second area are included in a plurality of areas which are divided from a cleaning or traveling area for cleaning.
However, in the same field of endeavor, Kim teaches wherein the first area and the second area are included in a plurality of areas which are divided from a cleaning or traveling area for cleaning, wherein the robot cleaners perform cleaning of the first area and the second area sequentially ([0033], [0064], “The repetition mode may be a mode to define a plurality of cleaning regions within the entire cleaning region based on the position of the robot cleaner 1 and to sequentially perform cleaning in the defined cleaning regions…After defining a plurality of cleaning regions based on the present position of the robot cleaner 1 , the robot cleaner 1 may clean the respective cleaning regions while moving to the respective cleaning regions along a predetermined travel path. At this time, the travel path may be, for example, a zigzag travel path, which may be pre-stored in the robot cleaner 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to perform cleaning of a plurality of areas sequentially, as taught by Kim. Such modification allows a complete coverage of all areas needed to be cleaned. 

m.	Regarding claim 13, Lee further teaches starting cleaning of the second area by the second robot cleaner after the first robot cleaner has completed cleaning of the second area ([0251]-[0253], Specifically para. [0253] discloses “when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 

	n.	Regarding claim 14, Lee teaches:
A method for controlling a plurality of robot cleaners (Figs. 12A and 12B, [0237], “For example, cleaning robots 1c, 1d, and 1e that perform cleaning by the joint cleaning method may be cleaning robots having the same supporting specifications and form as illustrated in FIG. 12A or cleaning robots having different supporting specifications and forms as illustrated in FIG. 12B”), the method comprising: 
starting cleaning of a n area by a first robot cleaner ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot”); and 
starting cleaning of the n area by a second robot cleaner after the first robot cleaner has performed cleaning of the n area more than a predetermined standard ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”),
wherein the first robot cleaner and the second robot cleaner perform cleaning of the areas ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”).
Lee fails to specifically teach wherein the n area is included in a first to a p area which are divided from a cleaning or traveling area for cleaning, wherein the first robot cleaner and the second robot cleaner perform cleaning of the first to the p area sequentially, wherein, p is a natural number of 2 or more, and n is an arbitrary natural number of 1 or more and p or less.
However, Kim teaches wherein the n area is included in a first to a p area which are divided from a cleaning or traveling area for cleaning, wherein the robot cleaner performs cleaning of the first to the p area sequentially ([0033], [0064], “The repetition mode may be a mode to define a plurality of cleaning regions within the entire cleaning region based on the position of the robot cleaner 1 and to sequentially perform cleaning in the defined cleaning regions…After defining a plurality of cleaning regions based on the present position of the robot cleaner 1 , the robot cleaner 1 may clean the respective cleaning regions while moving to the respective cleaning regions along a predetermined travel path. At this time, the travel path may be, for example, a zigzag travel path, which may be pre-stored in the robot cleaner 1.”), 
wherein, p is a natural number of 2 or more, and n is an arbitrary natural number of 1 or more and p or less (Fig. 7 shows p is 4 since there are four regions R1, R2, R3, and R4, and n is any number from 1 to 4 representing region R1, R2, R3, and R4, [0083]-0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to perform cleaning of a plurality of areas sequentially, as taught by Kim. Such modification allows a complete coverage of all areas needed to be cleaned. 

o.	Regarding claim 15, Lee teaches:
A plurality of robot cleaners (Figs. 12A and 12B, [0237], “For example, cleaning robots 1c, 1d, and 1e that perform cleaning by the joint cleaning method may be cleaning robots having the same supporting specifications and form as illustrated in FIG. 12A or cleaning robots having different supporting specifications and forms as illustrated in FIG. 12B”) comprising: 
a first robot cleaner ([0252], “a first robot may support only the dry cleaning mode”); 
a second robot cleaner ([0252], “a second robot may support only the wet cleaning mode”); and 28 WO 2019/124913PCT/KR2018/016070 
a controller configured to cause the second robot cleaner to start cleaning of a first area after the first robot cleaner has performed cleaning of the first area more than a predetermined standard ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”), wherein the first robot cleaner and the second robot cleaner perform cleaning of the areas, respectively ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”).
However, in the same field of endeavor, Kim teaches wherein the first area and the second area are included in a plurality of areas which are divided from a cleaning or traveling area for cleaning, wherein the robot cleaners perform cleaning of the first area and the second area sequentially ([0033], [0064], “The repetition mode may be a mode to define a plurality of cleaning regions within the entire cleaning region based on the position of the robot cleaner 1 and to sequentially perform cleaning in the defined cleaning regions…After defining a plurality of cleaning regions based on the present position of the robot cleaner 1 , the robot cleaner 1 may clean the respective cleaning regions while moving to the respective cleaning regions along a predetermined travel path. At this time, the travel path may be, for example, a zigzag travel path, which may be pre-stored in the robot cleaner 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to perform cleaning of a plurality of areas sequentially, as taught by Kim. Such modification allows a complete coverage of all areas needed to be cleaned. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kim, and further in view of Strazisar et al. (US 2018/0092499 A1).
a.	Regarding claim 7, Lee teaches a plurality of robot cleaners registered for a collaborative cleaning ([0237], “cleaning robots 1c, 1d, and 1e that perform cleaning by the joint cleaning method may be cleaning robots having the same supporting specifications and form as illustrated in FIG. 12A or cleaning robots having different supporting specifications and forms as illustrated in FIG. 12B, and may be any cleaning robot as long as the cleaning robot is connected through a communication network.”; [0252], “Here, the determiner 54 may determine the same cleaning region to be jointly cleaned by the cleaning robot 1c, the first cleaning robot, and the second cleaning robot according to the group joint cleaning method.”). Neither Lee nor Kim specifically teaches selecting the first robot cleaner and the second robot cleaner from a plurality of robot cleaners registered for a collaborative cleaning before the first robot cleaner or the second robot cleaner starts cleaning. 
	However, in the same field of endeavor, Strazisar teaches selecting the first robot cleaner and the second robot cleaner from a plurality of robot cleaners before the first robot cleaner or the second robot cleaner starts cleaning ([0047], “if the first robotic device 308 is optimized for vacuuming carpet, and the second robotic device 312 is optimized for vacuuming hard floors, and the image from the camera reveals a dirty region on a carpet, the first robotic device 308 may be selected. On the other hand, if the image from the camera reveals a dirty region on a hard wood floor, the second robotic device 312 may be selected.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee, as modified by Kim, to select a robot cleaner from a plurality of robot cleaners before the robot cleaner starts cleaning, as taught by Strazisar. Such modification ensures an appropriate selection of a cleaning robot in accordance to a type of cleaning required.  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

	Ziegler et al. (US 2008/0140255 A1) – Autonomous Surface Cleaning Robot For Wet and Dry Cleaning
	Hackert et al. (US 2018/0364052 A1) – System With At Least Two Self-Travelling Floor Treatment Apparatuses 
 	Biber et al. (US 10,551,844 B2) – Method For Mapping A Processing Area For Autonomous Robot Vehicles

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664